DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP 2019-212516, filed on 11/25/2019.
Reasons for Allowance
Claims 1-11 are allowed.	
The following is an examiner’s statement of reasons for allowance:  the claimed air electrode, and method of producing the same, are novel over the closest prior art – Otani (JP 2002-110182 A – see IDS; machine translation attached).
Regarding Claims 1 and 11, Otani discloses the claimed air electrode, and method of producing the same, except for the feature: wherein the plurality of through holes each have a constriction with an inner diameter smaller than either of an opening diameter in the first face and an opening diameter in the second face.  In particular, the catalyst layer of Otani includes through holes which gradually decrease in diameter from the first face to the second face.  The instant specification teaches that the shape of the plurality of through holes prevents the electrolytic solution from being collected at the interface between the water repellent membrane and the catalyst layer and provides a narrowed path for liquid flowing from the first face to the second face, making it possible to suppress the flow toward the water repellent membrane, making it easier for air to retain in the through holes and, accordingly, improving reaction efficiency of the catalyst layer [PgPublication of instant application – pars. 0063-65; Fig. 6].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROON S SHEIKH whose telephone number is (571)270-0302. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRIAM STAGG can be reached on (571) 270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAROON S. SHEIKH
Examiner
Art Unit 1724



/Haroon S. Sheikh/Primary Examiner, Art Unit 1724